Citation Nr: 1433574	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-16 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial compensable rating for the service-connected lumbar strain with degenerative changes of the thoracolumbar spine prior to December 14, 2011.

2.  Entitlement to an increased evaluation in excess of 20 percent for service-connected lumbar strain with degenerative changes of the thoracolumbar spine beginning on December 14, 2011.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1980, June 1997 to October 1998, November 3, 2001 to November 13, 2001, and from September 2003, to January 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO that granted service connection for lumbar strain with degenerative changes of the thoracolumbar spine and assigned a noncompensable evaluation, effective on January 20, 2006 (day following separation from service).

In June 2010, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

In November 2011, the Board remanded the case for additional development of the record, including scheduling the Veteran for a VA examination to determine the current severity of the service-connected low back disability.   

In an August 2012 rating decision, the RO increased the rating for the service-connected disability characterized as lumbar strain with a compression fracture at L4-L5 to 20 percent, effective on December 14, 2011.  A separate 10 percent rating was assigned for radiculopathy of the left lower extremity.  

As the Veteran has not expressed satisfaction with the "stages" where his disability is not rated at the highest possible benefit, all "stages" remain the subject of appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the Veteran's case.

The issue of an increased rating higher than 20 percent for the service-connected low back disability is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The service-connected low back disability picture is shown to have been productive of muscle spasm and a compression fracture of L4-L5 with a functional loss due to pain that more nearly approximated that of limitation of flexion of the thoracolumbar spine to less than 60 degrees but not less than 30 degrees for the initial period of the appeal.  


CONCLUSION OF LAW

For the initial period of the appeal, the criteria for the assignment of an increased rating of 20 percent for the service-connected low back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114 including Diagnostic Code 5237 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

Based on a careful review of the present record, the Board finds that an increased, initial rating of 20 percent for the service-connected low back disability is assignable for the initial period of the appeal in this case.  

The VA examination in June 2010 showed that the Veteran reported having a constant low back pain ranging from mild to severe with at least one episode of in capacitating symptoms per month.  He was noted to have significantly diminished movement of the low back.  The diagnosis was that of lumbar strain with degenerative joint disease and debility.  

The submitted private treatment records showed that, in March 2010, the Veteran had moderate thoracolumbar spasm.  It was noted that he degenerative disc disease of the lumbar spine, chronic lumbosacral strain and findings of a compression fracture at L4-L5.  

The VA examination in December 2011 noted diagnoses of chronic lumbar strain, compression fracture at L4-L5 and degenerative joint disease at L4.  Forward flexion was noted to be to 45 degrees, and findings of mild radiculopathy were reported.  
 
To the extent that the Veteran is shown to have exhibited findings of muscle episode and diminished motion prior to December 2011, the service-connected low back disability picture is shown to more closely resemble that of flexion of the thoracolumbar spine restricted to less than 60 degrees but not less than 30 degrees.  

Hence, on this record, an increased rating of 20 percent for this initial part of the appeal is warranted.  


ORDER

An increased, initial rating of 20 percent for the service-connected low back disability for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

The service-connected low back disability was rated as 20 percent disability based on a VA examination performed in 2011.

In July 2014, the Veteran's accredited representative stated that the Veteran's disability had increased in severity.  As the last examination was performed in December 2011, the present severity of the Veteran's service-connected disability should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Any outstanding treatment records also should be obtained for review in connection with the claim for increase.  

Accordingly, the remaining matter is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the service-connected low back disability dated since 2011 and associate them with the record.  

The Veteran should be notified that he may submit medical evidence or treatment records in support of his claim.  

2.  The RO then should have the Veteran scheduled for VA orthopedic and neurological examination(s) to determine the current severity of the service-connected lumbar strain with compression fracture at L4-L5. 

The claims files, to include a copy of this remand, must be made available to the examiner(s) designated to examine the Veteran.

All appropriate tests and studies  should be accomplished, and all pertinent clinical findings should be reported in detail.  

The examiners should elicit from the Veteran and record a complete clinical history.

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claim for increase in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



